            Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 1 of 53



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

VANESSA ST. PIERRE,                          )
                                             )
                      Plaintiff              )
                                             )
               vs.                           )       No. 3:19-cv-00223
                                             )
CITY OF EL PASO, TEXAS and                   )
DEARBORN NATIONAL LIFE                       )
INSURANCE COMPANY,                           )
                  Defendants                 )

                                   NOTICE OF REMOVAL

       Defendants City of El Paso (“El Paso” or “City”) and Dearborn National Life Insurance

Company (“Dearborn National”) respectfully remove this action to the United States District

Court for the Western District of Texas, El Paso Division.

                                       INTRODUCTION

       1.      Plaintiff has filed an Original Petition against El Paso and Dearborn National in

the 243rd District Court of El Paso County, Texas, Cause 2019-DCV-2376. Dearborn National

was served with citation and a copy of the Petition on or about July 15, 2019. Pursuant to 28

U.S.C. § 1446(a), Defendants have attached copies of all pleadings and orders in the El Paso

County District Clerk’s file as Exhibit 1 to this Notice of Removal.

       2.      Dearborn National files this removal notice within the 30-day period required in

28 U.S.C § 1446(b).
                Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 2 of 53



                                  GROUNDS FOR REMOVAL

        3.       This case is removable under 28 U.S.C. § 1441 based on federal diversity

jurisdiction existing under 28 U.S.C. § 1332, for the following reasons:

             a. Plaintiff is and was at the time of the filing of the Plaintiff’s Original Petition

(“Petition”), an individual citizen of Texas.         Dearborn National is an insurance company

incorporated in Illinois, with its principal place of business in Illinois. See Petition at ¶ 7; Hertz

Corp. v. Friend, 559 U.S. 77, 81 (2010) (discussing the “nerve center”).

             b. Plaintiff filed the instant case in the District Court of El Paso County, Texas.

Plaintiff alleges $100,000 in damages. (Petition at ¶¶ 1, 24.) It is therefore apparent from an

analysis of Plaintiff’s allegations that the amount in controversy in this action exceeds the

jurisdictional sum of $75,000.00. See St. Paul Reinsurance Co, Ltd. v. Greenberg, 134 F.3d

1250, 1255 (5th Cir. 1998); Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

             c. There is complete diversity of citizenship between Plaintiff and Dearborn

National; Plaintiff is a citizen of Texas; Dearborn National is not a citizen of Texas; and the

amount in controversy exceeds $75,000. This case, therefore, is removable based on diversity

jurisdiction.

        4.       In the Petition, Plaintiff named El Paso as a defendant. However, the City was

improperly joined as a defendant. Accordingly, the Court should disregard the citizenship of the

City in determining it has diversity jurisdiction. In particular, there is no possibility of recovery

by the Plaintiff against El Paso. See Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.

2004) (en banc).




                                                  2
            Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 3 of 53



       5.      The only claim asserted against the City is that it breached a contract allegedly

formed between Plaintiff and the City with regard to life insurance. See Petition at ¶¶ 8, 23.

Plaintiff claims that the City offered her the opportunity to purchase life insurance, and that she

accepted that “offer” unconditionally. Petition at ¶ 8. As a matter of Texas law, Plaintiff cannot

recover against the City for breach of an alleged insurance contract, as no such contract was

formed.

       6.      Under Texas law, a breach of contract claim requires, “(1) the existence of a valid

contract; (2) performance or tendered performance by the plaintiff; (3) breach of the contract by

the defendant; and (4) damages sustained by the plaintiff as a result of the breach.” Smith Int’l.,

Inc. v. Egle Group, LLC, 490 F.3d 380, 387 (5th Cir. 2007). For a contract to be formed, there

must be both an offer and unqualified acceptance of that offer, in strict compliance with the

terms of the offer. Wal-Mart Stores, Inc. v. Lopez, 93 S.W.3d 548, 555-56 (Tex.App.—Houston

[14th Dist.] 2002, no pet.) In the context of insurance contract formation, the “offer” is an

application submitted by the proposed insured; and an insurer’s “acceptance” must be of the

terms and conditions exactly as proposed by the insured’s application. Republic Nat’l Life Ins.

Co. v. Hall, 149 Tex. 297, 301; 232 S.W.3d 697, 699 (Tex. 1950); see also Roberts v. California-

Western States Life Ins. Co., 470 S.W.2d 719, 726 (Tex.Civ.App.—Amarillo 1971, no writ) (“the

application becomes binding only when the insurer accepts the risk of the insurance applied for,

and the acceptance must be actual, evidenced by some act of the insurer…”).

       7.      The process that Plaintiff has described in her Petition as being an offer and

acceptance does not constitute valid formation of an insurance contract under Texas law. Rather,

the City’s provision of insurance information (as alleged by Plaintiff, see Petition at ¶ 8) was

                                                3
             Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 4 of 53



merely an invitation to the Plaintiff for her to make an offer (application) for the insurer (in this

instance Dearborn National) to accept. See, e.g., J.D. Fields & Co., Inc. v. U.S. Steel Int’l, Inc.,

426 Fed. App’x 271, 276-77 (5th Cir. 1996) (solicitation is not an offer). Plaintiff has failed to

identify any offer by her that was accepted by the City (or Dearborn National for that matter).

Accordingly, Plaintiff is unable to establish a cause of action against the City, and the City was

improperly joined. Smallwood, 385 F.3d at 573.

        8.     Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place where the removed action has been pending. See 28 U.S.C. §

124(d)(3).

       9.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice

of this removal to the District Clerk for El Paso County, Texas.

                                              Respectfully submitted,


                                              By:       /s/ Andrew F. MacRae
                                                    ANDREW F. MACRAE
                                                    State Bar No. 00784510
                                                    LEVATINO|PACE PLLC
                                                    1101 S. Capital of Texas Highway
                                                    Building K, Suite 125
                                                    Austin, Texas 78746
                                                    Tel: (512) 637-1581
                                                    Fax: (512) 637-1583

                                                    Attorneys for Defendants




                                                 4
            Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 5 of 53



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Removal has been
filed through the CM/ECF system on this 14th day of August, 2019. A copy of this Notice of
Removal has also been forwarded via e-mail, to the following counsel of record:

Michael T. Milligan
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
Elpasomike13@aol.com

Leticia Dominguez
The Dominguez Law Firm, P.L.L.C.
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
LDominguez32@elp.rr.com




                                                           /s/ Andrew F. MacRae
                                                           ANDREW F. MACRAE




                                               5
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 6 of 53




                                                  EXHIBIT 1
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 7 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 8 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 9 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 10 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 11 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 12 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 13 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 14 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 15 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 16 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 17 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 18 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 19 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 20 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 21 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 22 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 23 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 24 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 25 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 26 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 27 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 28 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 29 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 30 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 31 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 32 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 33 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 34 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 35 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 36 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 37 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 38 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 39 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 40 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 41 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 42 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 43 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 44 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 45 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 46 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 47 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 48 of 53
Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 49 of 53
El Paso County - 243rd District
                          Case  Court
                                  3:19-cv-00223   Document 1 Filed 08/14/19 Page 50 ofFiled
                                                                                        53 7/29/2019 7:58 AM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2019DCV2376
                                              CAUSE NO. 2019-DCV-2376

            VANESSA ST. PIERRE                                    )      IN THE DISTRICT COURT
                Plaintiff,                                        )
                                                                  )
                                                                  )
            v.                                                    )      EL PASO COUNTY, TEXAS
                                                                  )
                                                                  )
            CITY OF EL PASO, TEXAS and                            )
            DEARBORN NATIONAL                                     )
            LIFE INSURANCE COMPANY                                )
                        Defendant                                 )      243RD JUDICIAL DISTRICT

                                                  ORIGINAL ANSWER

                    Defendant City of El Paso (“El Paso”) files the following Original Answer to Plaintiff’s

            Original Petition.

                                                     General Denial

                    1.     El Paso enters a General Denial pursuant to Rule 92.

                                                  Affirmative Defenses

                    2.     Plaintiff has failed to state a claim upon which relief can be granted.

                    WHEREFORE, PREMISES CONSIDERED, Defendant City of El Paso requests that

            Plaintiff take nothing by her suit, and that Defendant be awarded its costs of court. Defendant

            further requests such other relief, both legal and equitable, to which it may show itself justly

            entitled.
           Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 51 of 53



                                           Respectfully submitted,


                                           By:             /s/ Andrew F. MacRae
                                                    ANDREW F. MACRAE
                                                    State Bar No. 00784510
                                                    LEVATINO|PACE PLLC
                                                    1101 S. Capital of Texas Highway
                                                    Building K, Suite 125
                                                    Austin, Texas 78746
                                                    Tel: (512) 637-1581
                                                    Fax: (512) 637-1583

                                                    Attorney for Defendant

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Original Answer has been
forwarded to all counsel of record, this 29th day of July, 2019, via electronic mail and/or
electronic filing, as follows:

Michael T. Milligan
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
Elpasomike13@aol.com

Leticia Dominguez
The Dominguez Law Firm, P.L.L.C.
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
LDominguez32@elp.rr.com


                                                  /s/ Andrew F. MacRae
                                                     Andrew F. MacRae




                                              2
El Paso County - 243rd District
                          Case  Court
                                  3:19-cv-00223   Document 1 Filed 08/14/19 Page 52 ofFiled
                                                                                        53 8/9/2019 12:43 PM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2019DCV2376
                                              CAUSE NO. 2019-DCV-2376

            VANESSA ST. PIERRE                                    )       IN THE DISTRICT COURT
                Plaintiff,                                        )
                                                                  )
                                                                  )
            v.                                                    )       EL PASO COUNTY, TEXAS
                                                                  )
                                                                  )
            CITY OF EL PASO, TEXAS and                            )
            DEARBORN NATIONAL                                     )
            LIFE INSURANCE COMPANY                                )
                        Defendant                                 )       243RD JUDICIAL DISTRICT

                                                  ORIGINAL ANSWER

                    Defendant Dearborn National Life Insurance Company (“Dearborn National”) files the

            following Original Answer to Plaintiff’s Original Petition.

                                                      General Denial

                    1.     Dearborn National enters a General Denial pursuant to Rule 92.

                                                   Affirmative Defenses

                    2.     Plaintiff has failed to state a claim upon which relief can be granted.

                    WHEREFORE, PREMISES CONSIDERED, Defendant Dearborn National Life

            Insurance Company requests that Plaintiff take nothing by her suit, and that Defendant be

            awarded its costs of court. Defendant further requests such other relief, both legal and equitable,

            to which it may show itself justly entitled.
           Case 3:19-cv-00223 Document 1 Filed 08/14/19 Page 53 of 53



                                           Respectfully submitted,


                                           By:             /s/ Andrew F. MacRae
                                                    ANDREW F. MACRAE
                                                    State Bar No. 00784510
                                                    LEVATINO|PACE PLLC
                                                    1101 S. Capital of Texas Highway
                                                    Building K, Suite 125
                                                    Austin, Texas 78746
                                                    Tel: (512) 637-1581
                                                    Fax: (512) 637-1583

                                                    Attorney for Defendants

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Original Answer has been
forwarded to all counsel of record, this 9th day of August, 2019, via electronic mail and/or
electronic filing, as follows:

Michael T. Milligan
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
Elpasomike13@aol.com

Leticia Dominguez
The Dominguez Law Firm, P.L.L.C.
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
LDominguez32@elp.rr.com


                                                  /s/ Andrew F. MacRae
                                                     Andrew F. MacRae




                                              2
